DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims  1-16 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claim 1, the limitation that the control element is “movable from the open position to the closed position by via restoring contour” is ambiguous.  The limitation is treated as meaning that the control element is movable.
Regarding claim 6, “the longitudinal groove” and “longitudinal slot” lack antecedent basis and are ambiguous.  They are treated as referring to the elongated groove and elongated slot.
Regarding claim 13, the limitation that “the control element is arranged on a side of the conductor insertion channel facing away from the clamping point” is ambiguous and indefinite.  It is unknown are or what defines the sides and/or faces of the conductor insertion channel and what defines the directions of the side or faces of the conductor insertion channel.   The entire limitation is unclear as to what it means.  The limitations are given little weight. 

Claim Rejections - 35 USC § 102 and 35 USC § 103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the anticipatory rejections under 35 U.S.C. 102 made in this Office action:	
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


	Claims 1-3, 5, and 7-14, and 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wu US 10014594.  Regarding claim 1, Wu discloses a conductor connection terminal comprising:
	at least one spring-loaded clamping connection for connecting an electrical conductor 100 via a spring-loaded clamping, the spring-loaded clamping connection comprises at least one clamping point (labeled CLP in annotated figure 5 below) for clamping the electrical conductor which is formed with a clamping leg (labeled CLL below) of a clamping spring (labeled CLSPR below);

	a movably mounted control element (21 and 12) via which the manual actuating element is mechanically coupled to the clamping spring so that, as a result of manual actuation of the manual actuating element, the clamping point is adapted to be opened and closed via the control element; and
	a restoring contour (upper half of 231) arranged on the manual actuating element, the restoring contour, which, at least when moving the manual actuating element from the open position to the closed position, comes into contact with the control element,
	wherein the control element is movable from the open position to the closed position. 
	Alternatively, the manual actuating element can be considered to include press rod 21 and latch 211 can be considered to be the restoring contour.  Member 12 is then the movably mounted control element 

    PNG
    media_image1.png
    1852
    1431
    media_image1.png
    Greyscale

Per claim 2, inherently, the clamping spring exerts a restoring force on the control element at least in some areas, via which the restoring movement of the control element from the open position to the closed position caused by the restoring contour is at least partially supported.
Per claim 3, considering press rod 21 as part of the manual actuating element, the control element 12 is completely shielded from the outside environment by components of the conductor connection terminal.

	Per claim 7, the manual actuating element has a manual actuation section (labeled MAS above) and a connecting section (223, 222) which projects from the manual actuation section and is coupled with the control element.
Per claim 8, the connecting section runs laterally along the clamping spring.  In particular the connecting section runs along parallel to the top wall of the clamping spring, labeled CSTW above.
	Per claim 9, the conductor connection terminal has a guide contour 114 for forcibly guiding the movement of the control element.
	Per claim 10, the guide contour 114 is designed as a linear guide or an arcuate guide.
	Per claim 11, the conductor connection terminal has a conductor insertion channel 111 through which an electrical conductor to be connected is adapted to be inserted into the conductor connection terminal and guided to the clamping point.  
	Per claim 12, wherein the control element comprises an impingement area (labeled IA above) which applies a force on the clamping spring, and wherein the impingement area is disposed closer to a center axis of the conductor insertion channel than the guide contour.
See for example, the portion of the guide contour labeled GCDE above, which guides the right side of the pulling member 12 in figure 5.
	Per claim 13, the control element is arranged on a side of the conductor insertion channel.

	Per claim 16, the control element is adapted to be moved predominantly in a translatory manner and the manual actuating element is adapted to be moved predominantly in a rotary manner.
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Wu ‘594 in view of Wu US 10367271.  Regarding claim 15, Wu discloses that the clamping spring has a contact leg (labeled CTLG above) via which the clamping spring is supported against a clamping force of a clamping leg, and wherein the contact leg is fixed on the busbar or with a component coupled with the busbar.  To the extent that Wu ‘594 does not discuss this feature, Wu ‘271 shows this well know structure and function at contact leg 323 opposing the busbar at 211.   This structure holding the spring part against the busbar part in Wu ‘594 would have been obvious given the drawings. 
Allowable Subject Matter
Claim 4 and 6 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Conclusion

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Luebke can be reached on 571-272-2009.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ROSS N GUSHI/Primary Examiner, Art Unit 2833